Citation Nr: 0928661	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-34 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of frozen feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The Veteran had active service from January 1957 to November 
1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Newark, New Jersey.  

The Veteran appeared at a Travel Board hearing at the RO before 
the undersigned Veterans' Law Judge in June 2009.  A transcript 
of the hearing is of record.  

In July 2009, the Board granted the Veteran's Motion to Advance 
on Docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

The Board notes that the Veteran served in Korea with Company 
D, 1st BG. 17th Inf. USARPAC and that his period of 
foreign/overseas service lasted one year, two months and one 
day, with his last duty assignment being in Korea.  

In a March 2004 report, the Veteran's private physician, S. 
Greenfogel, D.P.M., indicated that the Veteran had bilateral 
foot peripheral neuropathy.  He noted that the Veteran did not 
have diabetes.

In a February 2005 report, the Veteran's private physician, R. 
Tonzola, M.D., noted the Veteran's report of frostbite in the 
military.  Following neurological testing, it was determined 
that the Veteran had peripheral neuropathy of the left and 
right lower extremities of unclear etiology.  

At his June 2009 hearing, the Veteran testified as to the harsh 
weather conditions that he encountered while in Korea.  He 
noted sleeping in the fields for extended periods of time.  The 
Veteran indicated that the infantry division was in a state of 
combat readiness at all times.  He also noted having to take 
his shoes and socks off at night in order to prevent the 
perspiration in his shoes and socks from freezing.  The Veteran 
stated that he had been in Korea for two winters.  He noted 
that he was treated on one occasion in service and was given 
Epsom salt to soak his feet in and keep them warm.  He stated 
that he had had problems with his feet in the winter months 
every year thereafter.  

Under the Veterans Claims Assistance Act (VCAA), VA is obliged 
to provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates that 
the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Based upon the above, the Veteran should be afforded a VA 
examination to determine the nature and etiology of any current 
foot disorder, including frozen feet.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current bilateral foot 
disorder, including peripheral 
neuropathy/frozen feet.  All indicated 
tests and studies should be performed and 
all findings should be reported in detail.  
The claims folder must be made available to 
the examiner for review in conjunction with 
the examination.  The examiner is requested 
to render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
foot disorder found, including bilateral 
frozen feet, is related to the Veteran's 
period of service.  Complete detailed 
rationale is requested for each opinion 
that is rendered.

2.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case, before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

